Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 1 of 26 PageID #: 4117




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                   BOWLING GREEN DIVISION
                                 CASE NO. 1:17-CV-00147-JRW-LLK

  SPECIALTY AUTO PARTS USA, INC.                                                     PLAINTIFF

  v.

  HOLLEY PERFORMANCE PRODUCTS, INC.                                                 DEFENDANT

                                     OPINION AND ORDER

         Chief Judge Greg N. Stivers referred this matter to U.S. Magistrate Judge Lanny King for

  resolution of all litigation planning issues, entry of scheduling orders, consideration of

  amendments thereto, resolution of all non-dispositive matters, including discovery issues, and to

  conduct a settlement conference at any time. [DN 36]. Chief Judge Stivers then recused from this

  matter and reassigned it to Senior Judge Joseph H. McKinley, Jr. [DN 43].

         Senior Judge McKinley referred this matter to Judge King for determination of non-

  dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A), for a report and recommendation on

  dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B), and to conduct any necessary hearings

  for the resolution of those matters. [DN 72].

         This matter was then reassigned from Senior Judge McKinley to Judge Justin R. Walker.

  [DN 79]. Judge Walker rescinded a portion of the referral to Judge King. [DN 81]. This matter

  is no longer referred to Judge King for the purpose of conducting hearings and proposing findings

  of fact and recommendations for disposition; however, Judge King maintains authority to

  determine all pretrial matters under 28 U.S.C. § 636(b)(1)(A) and to conduct a settlement

  conference at any time. Id.

         Following a telephonic status conference on February 3, 2020, the Court granted Defendant

  Holley Performance Products, Inc. (“Holley”), leave to file a motion for protective order. [DN


                                                  1
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 2 of 26 PageID #: 4118




  87]. On February 7, 2020, Holley filed its Motion for Protective Order asking for certain

  information and documents sought by Plaintiff, Specialty Auto Parts USA, Inc. (“Specialty”), to

  be protected and designated as “Attorneys’ Eyes Only.” [DN 88]. Specialty filed its response in

  opposition on February 12, 2020. [DN 90]. Holley then filed its reply. [DN 91]. Holley’s Motion

  for Protective Order has now been fully briefed and is ripe for adjudication.

         For the reasons below, Holley’s Motion for Protective Order is GRANTED IN PART AND

  DENIED IN PART. The Court grants the Motion to the extent it seeks protection for certain

  documents and requests those documents be designated as “Attorneys’ Eyes Only” (“AEO”),

  denies the Motion regarding the specific procedure Holley seeks for sealing documents, and denies

  the Motion as to the specific language Holley seeks regarding remedies for breach of the Order.

                                          BACKGROUND

         This matter is the most recent iteration of an on-and-off dispute between two competitors,

  Plaintiff, Specialty Auto Parts USA, Inc., and Defendant, Holley Performance Products, Inc. Both

  companies create, produce, and sell carburetors and other related products. In this current matter,

  Specialty alleges that Holley breached two agreements: (1) a protective order agreement related to

  a third-party subpoena Holley issued to Specialty in the case of Holley Performance products, Inc.

  v. Quick Fuel Technology, Inc., No. 1:07-cv-00185 (W.D. Ky. 2007); and (2) a 2001 settlement

  agreement in the case of Holley Performance Products, Inc. v. Specialty Auto Parts USA, Inc., No.

  1:00-cv-00186 (W.D. Ky. 2000).

          Of relevance to this instant motion is the 2001 settlement agreement. That settlement

  agreement resolved a suit brought by Holley in which it alleged that Specialty “misappropriated

  the trade dress of Holley’s carburetor main bodies.” [DN 1-1 at 17]. As part of the settlement




                                                   2
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 3 of 26 PageID #: 4119




  agreement, Holley agreed to certain design specifications for its HP line of carburetors. Id. at 22-

  23.

         In 2012, Specialty moved to reopen the underlying litigation, arguing that Holley violated

  various provisions of the settlement agreement, including the design specifications. [DN 5-2 at

  582]. In his Order finding that Holley had violated those provisions, Judge McKinley suggested

  that Holley could have avoided violating the design specification provisions with its Aluminum

  Ultra HP by, amongst other things, “choosing a new name for the main bodies and carburetors that

  did not include ‘HP’ in the name.” Id. at 583 (internal quotations omitted).

         In response to that suggestion, Holley changed the name of its Aluminum Ultra HP

  carburetor to Ultra XP. Id. at 588-589. This created a new XP (Xtreme Performance) line of

  products, which replaced the Ultra HP main bodies and allowed Holley to avoid the settlement

  agreement’s design specifications. Id. at 588-589.

         Now, Specialty brings, inter alia, breach of contract claims for the alleged violations of the

  settlement agreement.    Specialty sent written discovery requests to Holley, which included

  requests for information and documents showing: “data sufficient to show the names of every

  customer that purchased an Aluminum Ultra HP carburetor or main body from Holley; Holley’s

  sales and gross/net profits related to the Aluminum Ultra HP carburetors and main bodies; Holley’s

  strategies for marketing the Aluminum Ultra HP carburetor and main body; and all design

  variations considered with respect to the Aluminum Ultra HP main body.” [DN 88 at 3976].

         While Holley questions the relevance of the discovery sought, Holley does not object to its

  production if there is “an appropriate protective order” in place. Id. at 3976. Holley specifically

  wants certain documents to be protected and designated as “Attorneys’ Eyes Only” (hereinafter

  “AEO”), thereby preventing its competitor, Specialty, but not Specialty’s attorneys, from obtaining



                                                   3
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 4 of 26 PageID #: 4120




  the information and documents produced. Holley requests that the protective order apply and be

  limited to the following categories of information and documents: (1) sales records; (2) documents

  identifying fixed and variable costs; (3) documents identifying gross and net profit margins; (4)

  documents identifying pricing; (5) documents identifying customers; (6) documents relating to

  analyses, strategies, or planning regarding marketing, positioning, or sales; (7) documents relating

  to business decisions to manufacture the products; and (8) documents showing all design

  variations. [DN 91-1].

         Specialty objects to the protective order, arguing that: the proposed protective order

  contains ambiguities and would not provide the relief sought; the categories of documents do not

  clearly define the documents subject to the protective order; Holley has not met its burden in

  demonstrating a clearly defined and serious injury for each category of documents; Holley has not

  demonstrated that AEO treatment is necessary; and that Holley’s proposed sealing process is

  inappropriate. [DN 90].

                                        LEGAL STANDARD

         Rule 26 of the Federal Rules of Civil Procedure affords the Court with broad discretion to

  grant or deny protective orders. Parker & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227

  (6th Cir. 1996). This Court, however, has increasingly scrutinized motions for protective orders

  that do not make the necessary showing of good cause required by the Rules of Civil Procedure

  and case authority. See Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605-GNS

  (W.D. Ky. Oct. 23, 2018) (discussing why the Court will enter the second proposed agreed

  protective order because it develops why a protective order is necessary) (Pacer); see also

  Wellmeyer v. Experian Info. Sols., 3:18-cv-94-RGJ (W.D. Ky. May 30, 2018) (Pacer); Middleton

  v. Selectrucks of America, LLC, 3:17-cv-602-RGJ (W.D. Ky. Sept. 21, 2018) (Pacer); Mitcham v.



                                                   4
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 5 of 26 PageID #: 4121




  Intrepid U.S.A., Inc., 3:17-cv-00703-CHB (W.D. Ky. Oct. 1, 2018) (Pacer); Roberson v.

  KentuckyOne Health, Inc., 3:18-cv-00183-CRS-RSE (Aug. 29, 2018) (Pacer); Savidge v. Pharm-

  Save, Inc., 3:17-cv-000186-CHB (W.D. Ky. July 9, 2018) (Pacer); Effinger v. GLA Collection Co.,

  3:17-cv-000750-DJH (W.D. Ky. March 28, 2018) (Pacer); Fleming v. Barnes, 3:16-cv-264-JHM

  (W.D. Ky. Feb. 27, 2017) (Pacer).

          Under Federal Rule of Civil Procedure 26(c)(1)(G), “[t]he court may, for good cause, issue

  an order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

  or expense, including . . . requiring that a trade secret or other confidential research, development,

  or commercial information not be revealed or be revealed only in a specified way….” Good cause

  exists when the party moving for the protective order “articulate[s] specific facts showing ‘clearly

  defined and serious injury’ resulting from the discovery sought….” Nix v. Sword, 11 Fed. App’x

  498, 500 (6th Cir. 2001) (citing Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987)).

          “The burden of establishing good cause for a protective order rests with the movant.” Nix

  v. Sword, 11 Fed. App’x 498, 500 (6th Cir. May 24, 2011); see also In re Skelaxin Antitrust Litig.,

  292 F.R.D. 544, 549 (E.D. Tenn. 2013) (“To show good cause, the moving party must articulate

  specific facts that show a clearly defined and serious injury resulting from the discovery sought;

  mere conclusory statements will not be sufficient.”).

          Because entry of a protective order is contrary to the basic policy in favor of broad

  discovery, the party that seeks a protective order has a heavy burden to show substantial

  justification for withholding information from the public. See Williams, 2018 WL 989546, at *2;

  see also, Proctor & Gamble Co. v. Banker’s Trust Co., 78 F.3d 219, 227 (6th Cir. 1996) (“While

  District Courts have the discretion to issue protective orders, that discretion is limited by the careful

  dictates of Fed. R. Civ. P. 26 and is circumscribed by a long-established tradition which values



                                                     5
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 6 of 26 PageID #: 4122




  public access to court proceedings.”); Meyer Goldberg, Inc. of Lorain v. Fisher Foods, Inc., 823

  F.2d 159, 162 (6th Cir. 1987) (“As a general proposition, pretrial discovery must take place in the

  public unless compelling reasons exist for denying public access to the proceedings.”).

         For example, in Bussell the parties submitted an Agreed Protective Order for the protection

  of alleged confidential and private information, but failed to explain why the Order was necessary.

  Bussell v. Elizabethtown Independent School Dist., 3:17-cv-00605, DN 27 (W.D. Ky. Aug. 29,

  2018). The Court denied the motion without prejudice and specifically stated that the party seeking

  a protective order should set out the reasons why a protective order is necessary. Id. at DN 28.

  The parties then filed a new motion for protective order, which the Court granted, noting that the

  parties explained that the materials they sought to be protected were nude or seminude photographs

  and that dissemination of the images was sensitive in nature, may constitute additional crimes, and

  could potentially adversely impact ongoing criminal proceedings. Id. at DN 33.

                                           DISCUSSION

         In analyzing Holley’s Motion for Protective Order, the Court must determine whether there

  is good cause to enter a protective order, whether Holley has demonstrated the heightened

  requirements for AEO designation, and whether to adopt Holley’s proposed process for sealing

  documents.

         I.      Good Cause Requirement

         As an initial matter, this Court must determine whether good cause has been shown for the

  issuance of any protective order, let alone one with a heightened AEO designation.

         Here, Specialty contends there is no good cause for a protective order. Specifically, it

  argues: the proposed protective order contains ambiguities and would not provide the relief sought;

  the proposed protective order’s categories of documents do not clearly define the documents that



                                                  6
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 7 of 26 PageID #: 4123




  fall within its scope; and that Holley has not met its burden in demonstrating a clearly defined and

  serious injury for each category of documents. [DN 90]. This Court disagrees.

           A. Holley’s revised proposed protective order is not ambiguous and would provide the
              relief sought.

           Specialty claims there are ambiguities in Holley’s proposed protective order, [DN 88-1];

  however, to the extent there were any such ambiguities, Holley remedied them by filing a revised

  protective order with its Reply. [DN 91 at 4036, DN 91-1]. It is apparent to this Court that the

  ambiguities raised by Specialty were merely scrivener’s errors that could have easily been

  corrected had Specialty simply relayed those specific concerns to Holley prior to the filing of this

  instant motion.

           B. The categories of documents subject to Holley’s proposed protective order are clearly
              defined.

           This Court finds that the categories of documents the proposed protective order1 seeks to

  protect are clearly defined.

           Holley’s proposed protective order, if entered, would apply and be limited to eight

  categories of information and documents: (1) sales records; (2) documents identifying fixed and

  variable costs; (3) documents identifying gross and net profit margins; (4) documents identifying

  pricing; (5) documents identifying customers; (6) documents relating to analyses, strategies, or

  planning regarding marketing, positioning, or sales; (7) documents relating to business decisions

  to manufacture the products; and (8) documents showing all design variations. [DN 91-1].

           In making the argument that these categories are overbroad, Specialty relies upon Maker’s

  Mark Distiller v. Spalding Grp. Inc., a case in which this Court recently rejected a proposed agreed

  protective order. Case No. 3:19-cv-00014-GNS-LLK, 2020 U.S. Dist. LEXIS 5314 (W.D. Ky.


  1
   For simplification purposes, this Court will hereinafter refer to Holley’s revised proposed protective order, [DN 91-
  1], as the “proposed protective order.”

                                                            7
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 8 of 26 PageID #: 4124




  Jan. 10, 2020).    That proposed agreed protective order “outlined generally what could be

  considered confidential, such as ‘documents and information pertaining to private and confidential

  personal information, as well as financial, competitive, personnel, product development, and other

  kinds of commercially sensitive and/or proprietary information...’” Id. at *5.

         Marker’s Mark, however, is not applicable as the language in that protective order is

  markedly different from that used here. In Maker’s Mark, the proposed agreed protective order’s

  categories were so vague and broad that almost any document or piece of information could

  arguably fall within its ambit.

         In contrast, Holley’s proposed protective order identifies specific categories of information

  and documents that would be subject to the order. Moreover, unlike the protective order in

  Maker’s Mark, Holley’s proposed protective order states that its scope is limited to those

  enumerated categories.

         Given their concise description and scope, this Court finds that the categories in Holley’s

  proposed protective order are clearly defined.

         C. Holley has demonstrated a clearly defined and serious injury.

         The Court finds that Holley has met its burden in demonstrating that it would suffer a

  clearly defined and serious injury should the documents and information it seeks to protect be

  disclosed. Specialty, however, contends that burden has not been met with respect to each category

  of documents to be covered by the proposed protective order. [DN 90 at 4027-4030].

         In the context of trade secrets and confidential information, courts have looked as six

  different factors to determine whether there is a need to protect that information:

         (1) the extent to which the information is known outside of [the] business;

         (2) the extent to which it is known by employees and others involved in [the] business;



                                                   8
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 9 of 26 PageID #: 4125




         (3) the extent of measures taken . . . to guard the secrecy of the information;

         (4) the value of the information to [the business] to [its] competitors;

         (5) the amount of effort or money expended . . . in developing the information;

         (6) the ease or difficulty with which the information could be properly acquired or

         duplicated by others.

  Williams v. Baptist Healthcare Sys., No. 3:16-CV-00236-CRS, 2018 WL 989546, at *2 (W.D. Ky.

  Feb. 20, 2018) (citing Nash-Finch Co. and Super Food Servs., Inc. v. Casey’s Foods, Inc., 2016

  WL 737903, at *2 (E.D. Ky. Feb. 23, 2016) (citing Stout v. Remetronix, Inc., 298 F.R.D. 531, 535

  (S.D. Ohio Jan. 17, 2014))).

         Here, Holley has addressed each of the six factors by attaching as an exhibit the sworn

  testimony of its Chief Executive Officer, Thomas W. Tomlinson. [DN 88-5]. The Court will

  analyze each of those six factors in order and will conclude that all six weigh in Holley’s favor.

         First, the Court must analyze the extent to which the information is known outside of

  Holley’s business. Holley’s CEO testified that Holley is a privately held company that does not

  publish the information it now seeks to protect. Id. at 4019. Holley also has its employees enter

  confidentiality agreements that limit the employees’ use and disclosure of Holley’s trade secrets,

  both during and after their employment with Holley. Id. at 4019. Accordingly, it can be said that

  information is not widely, if at all, known outside of Holley. The first factor, therefore, weighs

  heavily in Holley’s favor.

         Second, the Court must look at the extent to which the information is known by Holley’s

  employees and others involved in its business. Holley’s CEO testified that the information sought

  is not known by all of Holley’s employees. Specifically, he testified that Holley’s information is

  password protected in its computer systems and employees only have access to information they



                                                   9
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 10 of 26 PageID #: 4126




  need to perform their specific work duties. Id. 4019. For example, Mr. Tomlinson explained that

  an employee in accounting would have access to Holley’s cost and profit information, but would

  not have access to engineering design data. Id. 4020. Holley also limits physical access to its

  trade secret information by keeping that information in secured cabinets, or rooms, and requiring

  key cards for the areas where such information is stored. Id. at 4020. It is clear from Mr.

  Tomlinson’s testimony that access to Holley’s trade secret information is limited even amongst its

  employees. This second factor weighs heavily in Holley’s favor.

         Third, the Court must analyze the extent of any measures taken to guard the information’s

  secrecy. Given the facts set out above in discussing employees’ access to the information, it is

  clear to this Court that Holley takes significant measures to keep its information secure. Holley’s

  electronic information is password protected and accessible only to those employees who jobs

  require such access. Hard copies of the information are stored in secure cabinets and rooms that

  require key cards. The third factor weighs heavily in Holley’s favor.

         Fourth, the Court must consider the value of the information to Holley and to its

  competitors. Holley’s CEO testified that based on Specialty’s documents requests, “it appears that

  Specialty is trying to gain access to much, if not all, of the trade secret information that it would

  need to unfairly compete with Holley.” Id. at 4020. Mr. Tomlinson explained that if Holley’s

  competitors, e.g. Specialty, had access to its pricing information, it could severely hurt Holley’s

  ability to compete with other carburetor manufacturers. Id. at 4020. If its competitors had access

  to Holley’s customer lists, those competitors could specifically target Holley’s customers. Id. at

  4020. And if Holley’s competitors had access to product design, performance, and appearance

  information, competitors could copy those designs, thereby hurting sales of Holley’s products. Id.

  at 4020.



                                                   10
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 11 of 26 PageID #: 4127




          In arguing that these documents should not be protected, Specialty cites Williams v. Baptist

  Healthcare System, Inc., 2018 WL 989546 (W.D. Ky. Feb. 20, 2018), for the proposition that

  “[r]outine business material that do not provide a financial or business advantage do not fall within

  these confines” of documents that should be protected. Williams, 2018 WL 989546 at *2 (citing

  Mitchell v. Home Depot, USA, 2012 WL 2192279 (W.D. Ky. June 14, 2012)). Arguably, that type

  of routine business material would not have much, if any, value.

          Here, Holley’s CEO testified that the material sought, whether routine or not, would

  provide Holley’s competitors, including Specialty, with a competitive advantage, thus making the

  above proposition from Williams inapplicable.2 Specialty, however, contends this testimony is

  insufficient, stating, “numerous courts have explained that ‘a conclusory statement that disclosure

  of the documents would provide competitors with an advantage’ is insufficient.” DN 90 at 4028

  (quoting Williams, 2018 WL 989546 at *3).

          It is worth noting that Williams v. Baptist Health System is markedly different than the case

  at hand. In Williams, Baptist Healthcare Lexington (“BHL”) was sued by an individual it had

  turned away from care. Williams, 2018 WL 989546 at *1. BHL then requested a protective order

  over its policies and procedures. In support of this request, BHL provided an affidavit indicating

  that BHL’s policies and procedures were unique to its organization and, if disclosed, new or

  existing hospitals could use those documents to improve their performance. Id. at *4. In denying

  the motion for a protective order, the court found that BHL had failed to demonstrate how the



  2
   The Court will note that the affidavit of Holley’s CEO addresses how disclosure of almost all types of information
  and documents that Holley seeks to protect would cause Holley harm and give its competitors a competitive advantage.
  That affidavit, however, did not specifically address or include any support for the position that the disclosure of
  documents and information regarding “analyses, strategies, or planning regarding marketing, positioning, or sales”
  would be harmful. It does seem clear to this Court, especially given the cumulative factors analyzed, that should
  Holley’s marketing information be given to a competitor, Holley would be severely disadvantaged from that
  disclosure.


                                                          11
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 12 of 26 PageID #: 4128




  policies and procedures were confidential, had failed to show the documents were unique, and the

  court found that the alleged harm from disclosure was too attenuated. Id. at *4.

         In contrast, here Holley’s affidavit demonstrates that the documents and information

  sought to be protected are confidential in nature and it specifically addresses how a competitor

  could use the different categories of documents and information to create a competitive advantage

  over Holley.

         The alleged harm to Holley from disclosure is also not attenuated. Unlike in Williams

  where there was no indication that a competitor would have obtained BHL’s policies and

  procedures if disclosed without a protective order, here we know that a competitor would receive

  this information absent a protective order because without the protective order, Holley would have

  to produce the documents to Specialty, one of its direct competitors. Furthermore, unlike Williams

  where the policies and procedures could have helped a competitor improve, here Holley very likely

  would be hurt competitively in the carburetor market if a direct competitor gains access to its sales,

  marketing, and design information. Since a direct competitor would receive the information and

  documents at issue and that disclosure would likely hurt Holley competitively, the harm is not

  attenuated

          One of Specialty’s main arguments in claiming that Holley would not be harmed by

  disclosure goes directly to this factor of analyzing to what extent the information and documents

  have value to Holley and its competitors. Specialty argues that the documents and information it

  seeks related to Holley’s Aluminum Ultra HP carburetors “are at least six years old, and relate to

  a product that is no longer in distribution.” DN 90 at 4023-4024. Specialty goes on to argue that

  Holley could not suffer a clearly defined and serious injury were those old documents now to be

  disclosed. Id. at 4029. The Court does not find this argument to be persuasive.



                                                   12
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 13 of 26 PageID #: 4129




         While Holley may no longer produce the Aluminum Ultra HP carburetor, it is inaccurate

  to claim that it would not harm Holley to disclose documents related to that product. In the

  underlying litigation, Judge McKinley suggested that Holley could have avoided some issues with

  the 2001 settlement agreement’s design specifications for Holley’s HP product line by simply

  “choosing a new name for the main bodies and carburetors that did not include ‘HP’ in the name.”

  DN 5-2 at 583 (internal quotations omitted). Holley then did just that – it changed the name of its

  Aluminum Ultra HP carburetor to Aluminum Ultra XP, thereby creating a new XP line of products.

  While the HP line of products then ceased to exist, the XP products carried on.

         Given that Holley’s XP products are nearly identical to Holley’s old HP products,

  disclosure of documents and information related to the HP product line could still cause a clearly

  defined and serious injury to Holley. It stands to reason that information regarding a previous

  iteration of a current design could provide great insight into the current product. Here, documents

  and information on the HP products would give competitors significant insight into the XP line.

  This information is, therefore, highly valuable to both Holley and its competitors even though the

  HP products are no longer in production. Any argument to the contrary is specious, at best.

         For the foregoing reasons, this Court finds that the fourth factor, which looks at the value

  of the information to Holley and to its competitors, weighs heavily in Holley’s favor.

         Fifth, the Court must look at the amount of effort or money expended in developing the

  information Holley seeks to protect. Holley sets out that it has expended significant money in

  developing the information, with Holley’s CEO estimating that, given the number of employees

  involved, it cost Holley tens of millions of dollars over the past ten years to develop its trade

  secrets. Id. at 4019. While Holley did not provide an exact number, the Court finds that a




                                                  13
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 14 of 26 PageID #: 4130




  significant amount of money was expended to develop the information Holley seeks to protect,

  which weighs in favor of a protective order.

         Finally, the sixth factor requires the Court to look at the ease or difficulty with which the

  information could be properly acquired or duplicated by others. Given the efforts Holley has taken

  to conceal and secure this information, it would be quite difficult for others to acquire or duplicate

  it. This final factor weighs in Holley’s favor as well.

         Here, all six factors weigh in Holley’s favor. The cumulative effects of this analysis

  decisively demonstrate that there would be a clearly defined and serious injury should the

  documents and information Holley seeks to protect be disclosed.

         Specialty’s argument that Holley’s proposed protective order does not satisfy the good

  cause requirement is not well taken. This Court finds that Holley’s proposed protective order is

  not ambiguous, it provides the relief requested, and the categories of information and documents

  within its scope are clear. Furthermore, the Court finds that Holley demonstrated that a clearly

  defined and serious injury would occur should that information and documents be disclosed.

  Accordingly, this Court finds there is good cause for the entry of a protective order.

         II.     Attorneys’ Eyes Only (“AEO”) Designation

         Given that this Court finds there is good cause to enter a protective order, it must now

  determine whether documents and information that fall within the scope of the protective order

  should be subject to enhanced protection through an AEO designation, as requested by Holley.

         An AEO designation, which limits review of documents to only the parties’ attorneys and

  experts, is considered to be “the most restrictive (and thus least often justified) tier of discovery.”

  Acuity Brands Lighting, Inc. v. Bickley, 2015 WL 12976102 at *4 (E.D. Ky. Sept. 4, 2015) (citing

  Election Sys. & Software, LLC v. RBM Consulting, LLC, 2015 WL 1321440 at *5 (D. Neb. Mar.



                                                    14
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 15 of 26 PageID #: 4131




  24, 2015); Ragland v. Blue Cross Blue Shield of N. Dakota, 2013 WL 3776495, at *1-*2 (D.N.D.

  June 25, 2013)).

         While Holley is being asked to disclose trade secrets and confidential information, “[t]he

  mere presence of ‘trade secrets' does not automatically entitle the producing party to an AEO

  [P]rotective [O]rder. The burden remains on the producing party to show that AEO protection is

  warranted.” Stout, 298 F.R.D. at 534-35 (quoting Penn, LLC v. Prosper Bus. Dev. Corp., 2012 WL

  5948363 at *4 (S.D. Ohio Nov. 28, 2012)) (internal quotations omitted). That party must be able

  to demonstrate a “likely concrete harm from opponent access to highly sensitive information.”

  Acuity Brands, 2015 WL 12976102 at *4. “In a ‘business context,’ a party must show ‘specific

  demonstrations of fact, supported where possible by affidavits and concrete examples.’” Ohio

  Harness Horseman’s Assoc., Inc. v. Northfield Park Associates, LLC, 2016 WL 8608459 at *3

  (N.D. Ohio Nov. 30, 2016) (quoting Penn, LLC, 2012 WL 5948363 at *4). Typically, AEO

  designation is only permitted “when especially sensitive information is at issue or the information

  is to be provided to a competitor.” Ohio Harness Horseman’s Assoc., Inc., 2016 WL 8608459 at

  *3 (quoting Westbrook v. Charlie Sciara & Son Produce Co., Inc., 2008 WL 839745 at *4 (W.D.

  Tenn. March 27, 2008)) (internal quotations omitted).

         In determining whether an AEO protective order was appropriate, the Nash-Finch Court,

  after having reviewed the six factors discussed earlier, undertook a balancing test, analyzing “‘the

  needs of the party seeking the information against the potential harm resulting from disclosure.’”

  Nash-Finch, 2016 WL 737903 at *2 (quoting Stout, 298 F.R.D. at 535). There, the U.S. Magistrate

  Judge determined that the needs of the party seeking the information outweighed the potential

  harm from disclosure. Id. While the District Judge acknowledged that it was a “close call,” it was




                                                  15
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 16 of 26 PageID #: 4132




  determined that the Magistrate Judge’s decision was not clearly erroneous or contrary to law and,

  therefore, would not be overturned. Id. at *4.

         Here, Specialty claims that it cannot effectively evaluate damages in this matter if only its

  attorneys, and not Specialty employees, can see information regarding the sale of Holley’s Ultra

  HP Carburetor. [DN 90 at 4031]. Specialty argues that settlement is “almost impossible” if it

  cannot view that information. Id. at 4031. Furthermore, Specialty contends that the information

  and documents could be protected in a less restrictive manner than an AEO designation, suggesting

  a “Confidential” designation that allows Specialty to view the documents but prohibits the use of

  the documents and information outside of this lawsuit. Id. at 4031.

         Holley contends that disclosure of the information and documents to Specialty, even under

  a “confidential” designation, would “severely impair Holley’s ability to compete in the carburetor

  space.” [DN 91 at 4040]. The affidavit provided by Holley’s CEO details how the disclosure of

  this information and documents would cause Holley competitive harm. Furthermore, Holley

  claims these concerns are “well-founded given Specialty’s history of using Holley’s pricing

  information to its disadvantage.” Id. at 4040.

         Holley and Specialty are direct competitors operating within the carburetor marketplace.

  The level of competition is certainly evidenced by the two decades of litigation between them just

  before this Court. Contrary to Specialty’s position, the Court finds that there is real potential harm

  to Holley should Specialty be permitted to view Holley’s pricing, sales, marketing, customer, and

  design information. At the same time, this Court is cognizant of the difficulties an AEO

  designation would cause Specialty in evaluating its case. Those are not insignificant hurdles.

         While Specialty suggests that a “confidential” designation is a viable, less restrictive

  solution, it would be naïve to believe that information gained by Specialty about Holley’s trade



                                                   16
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 17 of 26 PageID #: 4133




  secrets would not, to some degree, inform Specialty’s own business decisions, whether intentional

  or not.      Any violation of a “confidential” designation that bars the use of information and

  documents outside of this litigation could be incredibly difficult to prove and, thus, not easily

  remedied.

            In balancing the needs of Specialty against the harm Holley could incur should the

  documents and information be disclosed, the Court is also mindful of two important facts. First,

  Rule 26 contains an implicit duty of good faith that is violated if a party grossly abuses the AEO

  designation and improperly applies it “in a blanket, indiscriminate manner.” Acuity Brands

  Lighting, 2016 WL 12976102 at *2 (citing In re ULLICO Inc. Litig., 237 F.R.D. 314, 317 (D.D.C.

  2006)). The 6th Circuit has recognized the Court’s implicit power to sanction bad-faith conduct.

  Metz v. Unizan Bank, 655 F.3d 485, 492 (6th Cir. 2011). Second, if a document is improperly

  designated as AEO, there is a mechanism within the proposed protective order to challenge that

  designation. With those two facts in mind, this Court fully expects the parties to act in good faith

  when designating a document as AEO and, in the event there is a disagreement over such a

  designation, this Court still has the ability to intervene.

            This Court finds that the potential harm to Holley outweighs the needs of Specialty.

  Accordingly, the documents falling within the ambit of the protective order shall be subject to an

  AEO designation. Such designation is to be applied to documents and information in accordance

  with the good-faith duties implicit in Rule 26.

            III.   Sealing

            Finally, the Court must determine what provision, if any, to include in the protective order

  on the issue of sealing AEO designated documents. The Court declines to adopt Holley’s proposed

  procedure as it is ambiguous and places the burden of sealing a document on a party who may not



                                                     17
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 18 of 26 PageID #: 4134




  believe it should be sealed. Instead, for the following reasons, Specialty’s proposed procedure

  shall be adopted as it places the burden of sealing on the party that desires sealing to occur.

         Local Rule 5.7(c) addresses filing documents under seal:

         (c) Specific Authority or Motion Required; Protective Orders. Absent a federal
         statute or federal rule of procedure, local rule, or standing order of this court, a party
         seeking to file a sealed document must electronically file a motion for leave to seal.
         The motion must state why sealing is required and must establish that the document
         sought to be filed under seal is entitled to protection from public disclosure.
         Reference to a stipulation that allows a party to designate certain documents as
         confidential is not sufficient grounds to establish that a document, or portions
         thereof, warrants filing under seal. LR 5.7(c).

         In Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016),

  the Sixth Circuit addressed the requirements that must be met by both the proponents of an order

  to seal and the court ruling on that motion. There, the Sixth Circuit clarified that the standard for

  sealing documents that the parties have chosen to make part of the judicial record is “vastly more

  demanding” than the standard for protective orders for documents the parties exchange with each

  other during discovery. Id. at 307. That the documents are covered by a “mere protective order”

  or have been designated as confidential by a party is not sufficient reason to seal them from the

  public after the parties have placed the documents in the judicial record. Id. Once parties place

  documents in the judicial record, they have crossed a line between the discovery stage and the

  adjudicative stage. Id. at 305.

         The Sixth Circuit also stated that at the adjudicative stage “the public has a strong interest”

  in access to assess a court’s decisions and the information on which the court relied in making that

  decision. Id. Due to the “strong presumption in favor of openness…[o]nly the most compelling

  of reasons can justify” sealing documents and “the seal must be narrowly tailored to serve that

  reason.” Id. Therefore, the party seeking to seal documents must “analyze in detail, document by

  document, the propriety of secrecy, providing reasons and legal citations.” Id. at 305-06. The


                                                    18
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 19 of 26 PageID #: 4135




  court must then explain the basis for sealing each document and must articulate “specific findings

  and conclusions” as to why the interest in sealing is compelling, the interest in public access less

  so, and why the seal is as narrow as possible. Id. at 306.

          In its proposed protective order, Holley sets out that documents designated as AEO “may

  only be filed in a sealed envelope upon the granting of a motion by the Court.” [DN 91-1 at 4047].

  It goes on to require that:

          12. A party seeking to file a sealed document must electronically file a motion for
          leave to file under seal. The motion must state why sealing is required and must
          establish that the document sought to be filed under seal is entitled to protection
          from public disclosure. The motion must analyze in detail, document by document,
          the propriety of secrecy, providing reasons and legal citations. Id. at 4047.

          While not raised by Specialty, this procedure is ambiguous as written. Per Holley’s

  proposed order, a party wanting to file an already sealed document must seek leave to file it under

  seal. This would be redundant. While one could assume that Holley meant for this to state, “A

  party seeking to file a document with the ‘Attorneys’ Eyes Only’ designation,” that is not what

  Holley submitted in either version of the proposed order. As Holley’s proposed language is

  redundant and ambiguous, the Court declines to adopt it.

          Even if Holley had written that this procedure applied for the filing of AEO documents,

  the procedure as outlined by Holley would still be improper in this instance.        The proposed

  protective order only allows AEO designated documents to be filed if the Court permits them to

  be filed under seal. A party’s ability to use documents in support of its claims or defenses should

  not be predicated on whether this Court decides those documents meet the heightened standard for

  filing under seal.

          Furthermore, as Specialty points out, Holley’s procedure would require Specialty to file a

  motion to seal documents Holley produced if Specialty wished to use them prior to trial. [DN 90



                                                   19
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 20 of 26 PageID #: 4136




  at 4031-32].    While this Court has entered protective orders in other cases with similar

  requirements, such a procedure is not appropriate in this specific case.

         While not raised, Holley’s proposed procedure also raises Rule 11 concerns. Specialty and

  its attorneys may not believe there is a legitimate basis for sealing AEO documents it wishes to

  file in the judicial record; yet, under Holley’s procedure, Specialty’s attorneys would be forced to

  either file a motion to seal they may believe is baseless, thereby violating Rule 11, or not file

  documents that could support their client’s case. Given these concerns, the Court cannot adopt

  Holley’s sealing procedure in this case.

         Specialty has proposed an alternative procedure by which AEO designated documents shall

  initially be filed under a temporary seal. Id. at 4032. The producing party would then be given a

  reasonable amount of time thereafter to file a motion to seal. Id. at 4032. Absent a motion, the

  documents automatically become unsealed. Id. at 4032. Holley disagrees with this procedure,

  claiming that “[t]his suggestion, which shifts the burden onto Holley to monitor documents filed

  by Specialty or risk irreparable injury to its business, once again illuminates Specialty’s desire to

  obtain Holley’s documents with limited protections so it can use those documents to Holley’s

  disadvantage.” [DN 91 at 4041].

         Holley’s argument on this issue is not well taken. Holley complains that Specialty’s

  proposal would force it to monitor documents filed by Specialty; however, Holley should be doing

  that anyway. This Court fully expects the parties to be diligently monitoring all filings in this case.

         While the Court could simply decline to adopt both parties’ proposals and not include any

  language regarding sealing in its order, this Court is cognizant that a bell once rung cannot be

  unrung. Similarly, were a party to file AEO documents without any sealing provision in place,

  those documents would be publicly available at that time. If the documents should legitimately be



                                                    20
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 21 of 26 PageID #: 4137




  under seal, it would be impossible to remedy any potential damage Holley could suffer from having

  the documents available to the public before this Court could make any decision regarding sealing.

  As such, this Court adopts Specialty’s proposed procedure and will incorporate it into the Order

  below.

                                            CONCLUSION

           For the foregoing reasons, Holley’s Motion for Protective Order is GRANTED IN PART

  AND DENIED IN PART. The Court grants the Motion to the extent it seeks protection for certain

  documents and requests those documents be designated as “Attorneys’ Eyes Only” (“AEO”),

  denies the Motion regarding the procedure Holley seeks for sealing documents, and denies the

  Motion as to the specific language Holley seeks regarding remedies for breach of the Order. The

  Court declines to enter either of Holley’s proposed protective orders. Instead, IT IS HEREBY

  ORDERED AS FOLLOWS:

     1. Holley’s Motion for Protective Order, [DN 88], is GRANTED IN PART AND DENIED

           IN PART. The parties shall be subject to the following protective order:

     2. “Attorneys’ Eyes Only” information is information that is not generally available to the

           public that contains sensitive business or proprietary information, the disclosure of which

           to a competitor would reasonably likely lead to competitive harm. “Attorneys’ Eyes Only”

           information or documents in this case are limited to: (i) sales records; (ii) documents

           identifying fixed and variable costs; (iii) documents identifying gross and net profit

           margins; (iv) documents identifying pricing; (v) documents identifying customers; (vi)

           documents relating to analyses, strategies, or planning regarding marketing, positioning, or

           sales; (vii) documents relating to business decisions to manufacture the products; and (viii)

           documents showing all design variations.



                                                    21
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 22 of 26 PageID #: 4138




     3. Any party to this litigation who receives properly issued written discovery or a non-party

        to this litigation who receives a lawfully issued subpoena through or as part of this action

        may reasonably designate documents that contain “Attorneys’ Eyes Only” information, as

        defined in Paragraph 2, by placing the designation “Attorneys’ Eyes Only” on the face of

        each page of the document containing such information. “Attorneys’ Eyes Only” material

        shall be used only for the purposes of this action and not for any other purpose whatsoever

        and shall not, without prior written consent of the Producing Party or upon order prior order

        of this Court obtained after notice to all parties, be provided to, shown to, made available

        to, or communicated to anyone except for the persons described in Paragraph 8 below.

     4. A non-party to this action responding to a subpoena issued in this action is deemed a

        “Producing Party” for all purposes under this Order and may invoke the protections and

        procedures of this order if such non-party was a party to the action.

     5. Any party or non-party who receives properly issued written discovery or a lawfully issued

        subpoena through or as part of this action may designate information disclosed during a

        deposition or produced through written discovery, by any party or non-party, as

        “Attorneys’ Eyes Only” by so indicating in said responses or on the record. In addition,

        within thirty (30) days after receipt of said responses or of the deposition transcript for

        which the designation is proposed, any party or non-party may propose that specific pages

        of the transcript and/or specific responses be treated as “Attorneys’ Eyes Only.” Any other

        party may object to such proposal in writing or on the record. Upon such objection, the

        parties shall follow the procedures described in Paragraph 7 below.

     6. The inadvertent or unintentional failure by any Producing Party to designate specific

        documents as “Attorneys’ Eyes Only” shall not be deemed a waiver in whole or in part of



                                                 22
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 23 of 26 PageID #: 4139




        a party’s claim of confidentiality as to such documents or materials. Upon notice to all

        other parties of such failure to designate, all parties shall cooperate to restore the

        confidentiality of the inadvertently disclosed information, without prejudice.

     7. If any party contends that any material designated “Attorneys’ Eyes Only” is not entitled

        to confidential treatment, such party may, at any time, give written notice to all other parties

        and the Producing Party of such dispute in sufficient detail to identify the basis for such

        dispute. The parties, including any Producing Party, shall attempt in good faith to resolve

        by agreement the question of whether the documents or other materials are properly

        designated. If the parties, including any Producing Party, are unable to agree as to whether

        the designated items are properly designated as “Attorneys’ Eyes Only,” counsel for the

        party challenging the designation shall contact the Court to request a telephonic status

        conference with Judge King to discuss whether leave should be granted for the party

        challenging the designation to file an appropriate motion with the Court. Until a resolution

        of the dispute is achieved either through consent or by the Court, all parties, including any

        Producing Party, shall treat the documents or information as “Attorneys’ Eyes Only” and

        subject to the terms of this Order.

     8. Except with the prior written consent of the other parties, including any Producing Party,

        or upon prior order of this Court obtained after notice to all parties, “Attorneys’ Eyes Only”

        information shall not be disclosed to any person other than: (a) counsel for the respective

        parties, including any Producing Party, to this litigation, including in-house counsel and

        co-counsel retained for this litigation; (b) employees of such counsel; (c) consultants or

        expert witnesses retained for the prosecution or defense of this litigation; (d) the Court,




                                                  23
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 24 of 26 PageID #: 4140




        court personnel, and court reporters; and (e) any other persons as the parties to this litigation

        agree to in writing or as the Court orders.

     9. Each party, including any Producing Party, undertakes the obligation/burden to disclose to

        its representatives, agents, employees, consultants, and experts the contents of this Order

        and to require compliance with the terms of this Order.

     10. “Attorneys’ Eyes Only” information may be disclosed to a non-party witness only in a

        deposition at which the Producing Party is represented or has been given notice that

        “Attorneys’ Eyes Only” documents produced by it may be used. At the request of the

        Producing Party, the portion of the deposition transcript involving the “Attorneys’ Eyes

        Only” information shall be designated “Attorneys’ Eyes Only.”                Witnesses shown

        “Attorneys’ Eyes Only” documents shall not be allowed to retain copies.

     11. Any “Attorneys’ Eyes Only” information and documents or any pleading, brief, or other

        paper disclosing “Attorneys’ Eyes Only” information may only be filed with the Court by

        initially filing it in a sealed envelope marked with the case caption and the following

        caption:

                Confidential. This envelope contains documents subject to a Protective Order
                of the Court. Its contents are not to be revealed to anyone except the Court,
                or with prior written consent of counsel for the parties herein, or pursuant to
                order of this Court. If the contents of this envelope are so revealed, they shall
                thereafter be resealed.

        A separate redacted copy of any such pleading, brief, or other paper disclosing “Attorneys’

        Eyes Only” designated information where such information has been redacted will be filed.

     12. Any “Attorneys’ Eyes Only” information and documents or any pleading, brief, or other

        paper disclosing “Attorneys’ Eyes Only” information filed in accordance with Paragraph

        11, shall remain under seal for thirty (30) days. At the expiration of that time, the



                                                   24
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 25 of 26 PageID #: 4141




        information, documents, pleading, brief, or other paper so sealed shall be unsealed, unless

        a motion to seal regarding those documents has been filed by any party. If a motion to seal

        has been filed, the documents so sealed shall remain sealed until the Court issues its ruling

        on the motion to seal. If denied, the documents will be unsealed at the entry of that order.

        If granted, the documents will remain sealed consistent with the order granting the motion

        to seal.

     13. All “Attorneys’ Eyes Only” information and materials produced shall be maintained by

        each party and/or its representatives in such a matter as to avoid disclosure to individuals

        or entities not expressly authorized to access such information by virtue of this Order.

        “Attorneys’ Eyes Only” documents or designations shall not be used for any commercial,

        competitive, personal, or any other purpose other than this litigation.

     14. Nothing herein shall be deemed to waive any applicable privilege or work product

        protection, or to affect the ability of a Producing Party to seek relief for an inadvertent

        disclosure of material protected by privilege or work product protection.

     15. Nothing in this Order precludes any Producing Party from objecting to the production of

        sensitive documents and materials that contain personal information of a confidential

        nature regarding non-party persons or witnesses on any ground permissible under law and

        requiring that the requesting party obtain a court order granting production of said

        documents should the Court deem such production appropriate over a party’s objection.

        This Order shall not be deemed or interpreted as providing parties blanket access to any

        Producing Party’s records.

     16. Nothing in this Order affects the admissibility or inadmissibility of any record marked as

        “Attorneys’ Eyes Only.” This Order does not pertain to the use of any documents or



                                                 25
Case 1:17-cv-00147-JRW-LLK Document 96 Filed 04/20/20 Page 26 of 26 PageID #: 4142




          deposition designations marked as “Attorneys’ Eyes Only” at trial. The use of “Attorneys’

          Eyes Only” documents or deposition designations at trial shall governed by the trial court.

          Nevertheless, any party that plans to use such documents at trial shall give the Producing

          Party timely notice in writing at least thirty (30) days prior to trial of said intended use and

          permit the Producing Party the opportunity to request that the Court take steps to protect

          and/or address the sensitive information to be disclosed as the trial Court deems fit.

       17. The provisions of this Order will not terminate at the conclusion of this litigation.

          Following the conclusion of this litigation, documents or deposition transcripts containing

          “Attorneys’ Eyes Only” information, and all copies of same, will within 30 days be either:

          (1) returned to the attorneys for the Producing Party; or (2) destroyed. All costs related to

          administer either the return or destruction of the information/material shall be borne by the

          party that received the disclosure from the Producing Party.

       18. This Order may be modified or amended by order of the Court for good cause shown.

          IT IS SO ORDERED.
           April 20, 2020




  c:      Counsel of Record



                                                    26
